Doerr, J. P.,
(dissenting). I respectfully dissent. For the People’s statement of readiness to be effective, it must be made either on the record or in a written notice to defense counsel and the court clerk at a time when the People are, in fact, ready to proceed (People v Kendzia, 64 NY2d 331, 337). I agree with the majority that the People complied with the *950first requirement by delivering a written notice of readiness to defense counsel and to the court clerk. In my view, the People failed to comply with the second requirement because their statement of readiness, made prior to arraignment, was not made at a time when the People were, in fact, ready to proceed. Until defendant is arraigned, "the People simply could not try defendant” (People v Marsh, 127 AD2d 945, 947, lv denied 70 NY2d 650; see also, People v Toro, 151 AD2d 142, 144). Consequently, the prosecutor’s statement of readiness, made before arraignment, was not effective and the indictment should be dismissed. (Appeal from judgment of Genesee County Court, Morton, J.—driving while intoxicated.) Present —Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.